Citation Nr: 1743688	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 decision in which the VA Medical Center (VAMC) in Tampa, Florida, denied the claim for reimbursement of medical expenses incurred at Lakeland Regional Medical Center from March 6 to March 9, 2004.

In the October 2007 statement of the case (SOC), the Tampa VAMC informed the Veteran that reimbursement of medical expenses incurred on March 6, 2007, had been approved for payment, but that his claim for reimbursement of medical expenses incurred from March 7 to March 9, 2004, remained denied.

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2009, the Board denied the Veteran's claim.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted a Joint Motion filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In January 2011, the Board remanded the instant matter to the Tampa VAMC for further development.  After completing the requested development, the Tampa VAMC continued to deny the claim (as reflected in an April 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In October 2013, the Board again remanded the claim on appeal to the Tampa VAMC for further development.  After completing the requested development, the Tampa VAMC continued to deny the claim (as reflected in an August 2013 SSOC), and returned this matter to the Board for further appellate consideration.

In March 2017, the Board requested an additional medical opinion in connection with the Veteran's pending appeal from the Veterans Health Administration (VHA).  An opinion was provided in May 2017.

The Board notes that, addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant claim.  All records have been reviewed.

For reason expressed below, the claim on appeal is, again being remanded to the Tampa VAMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter. 

The facts of this case are not in dispute.  The record shows that on March 5, 2004, the Veteran presented to the emergency room at Lakeland Regional Medical Center with a 5-day history of dry cough; an X-ray revealed infiltrates consistent with pneumonia.  The Veteran was admitted to Lakeland Regional Medical Center where he stayed until discharged on March 9, 2004.  The Veteran thereafter sought payment or reimbursement of medical expenses incurred for treatment at Lakeland Regional Medical Center.  In June 2007, payment or reimbursement of medical expenses was approved for the period from March 5, 2004, to March 7, 2004, but was denied for the period from March 7, 2004, until the Veteran's discharge on March 9, 2004.  The denial was based on a determination that as of March 7, 2004, the Veteran's condition had stabilized to the point that he could have been transferred to a VA facility.  Thus, the question at issue currently is the Veteran's entitlement to payment or reimbursement of medical care expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.  As discussed in its prior actions, eligibility under 38 U.S.C.A § 1728 is neither claimed nor apparent from the record.  Thus, the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 govern the Veteran's eligibility for payment or reimbursement in this case.

Under those versions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 that were in effect at the time the claim was initially made and adjudicated, to be eligible for payment or reimbursement by VA for services rendered for a nonservice-connected condition in a non-VA facility, the treatment was required to have satisfied a number of conditions, including, among other things, that the care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran.  38 C.F.R. § 17.1002(d) (prior to January 20, 2012).

Effective October 10, 2008, however, the provisions of 38 U.S.C.A. § 1725 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Relevant to the issue at hand, section 402 of Public Law 110-387 amended the definition of "emergency treatment" set forth in 38 U.S.C.A. § 1725(f)(1), extending VA's payment authority "until such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility."  In other words, the amendment extended VA authority to pay for treatment at a non-VA facility past the point of stabilization.


Effective January 20, 2012, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725.  Among other changes, the amendment removed paragraph (d) from 38 C.F.R. § 17.1002.  Notably, however, 38 C.F.R. § 17.1005, which pertains to payment limitations, was also amended, and paragraph (c), which sets forth requirements for approval of payment or reimbursement of the costs for continued, non-emergency treatment, was added.

The Board points out that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, there is no indication that application of the liberalizing changes made to 38 U.S.C.A. § 1725 were intended to apply only to claims filed on or after a certain date.  Further, while the validity of allowing a veteran to benefit from a more favorable law or regulation enacted prior to the conclusion of judicial appeals process in his or her claim, as explicitly permitted in Karnas, has been called into question by subsequent precedential cases, Karnas has not been fully overruled.  See Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003) (overruling "both Karnas and Holliday [v. Principi, 14 Vet.App. 280 (2001),] to the extent they conflict with the Supreme Court's and our binding authority"); Ervin v. Shinseki, 24 Vet.App. 318, 322 (2011) ("Whatever remains of Karnas, the caselaw is clear that a regulation is not to be applied retroactively unless the regulation is intended to be retroactive"), opinion corrected, 25 Vet. App. 178 (2012).  See also Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. Cir. 2008) (discussing and applying in a veterans law context the three-part test announced in Princess Cruises, Inc. v. United States, 397 F.3d 1358, 1364 (Fed. Cir. 2005), to determine whether a change in a regulation is impermissibly retroactive).  

Accordingly, given the liberalizing statutory and regulatory made during the pendency of the Veteran's claim, the Board finds it necessary to again remand the matter for the Agency of Original Jurisdiction (AOJ) to consider the Veteran's claim in accordance with the current law.

Prior to readjudicating the claim on appeal, to ensure that all due process requirements are met, the AOJ should seek to obtain from VA all pertinent records related to the Veteran's treatment at the private facility in March 2004.  This specifically includes any records related to communication between Lakeland Regional Medical Center and the VAMC regarding the Veteran's admission to the private medical facility and potential transfer to VA upon stabilization, as records related to such may be relevant to adjudication of the Veteran's claim under the revised law.

Also prior to readjudicating the claim on appeal the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) care of the Veteran), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of communication between Lakeland Regional Medical Center and the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility), if any, related to the admission of the Veteran to the private facility in March 2004 and potential transfer therefrom prior to his discharge on March 9, 2004.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal, on a de novo basis, in light of all pertinent evidence, to include the May 2017 VHA opinion, and any evidence received pursuant to this remand, and legal authority.  The claim must be considered under both the pre- and post-amendment versions of 38 U.S.C.A. § 1725 and applicable regulations to include 38 C.F.R. §§ 17.1001, 17.1002, and 17.1005.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  .




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

